Citation Nr: 1454826	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had verified National Guard service from April 1981 to April 1999.  During that time frame, he had active service from May 1981 to September 1981 and January 8, 1992, to January 28, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the Board in April 2013.  A hearing transcript is of record.

Claims of service connection for right and left knee disabilities were previously denied July 2007 and October 2008 rating decisions, respectively; however, additional service department records relevant to the knee disability claims were received in September 2010.  Thus, the July 2007 and October 2008 rating decisions were precluded from becoming final as to the knee disability claims.  Therefore, the Veteran need not submit new and material evidence to reopen the previously denied knee disability claims.  See 38 C.F.R. § 3.156(c) (2014).  The new service department records were not, however, relevant to the previously denied sleep apnea claim.  Cf. C.F.R. § 3.156(a) (2014).

The issues of entitlement to service connection for the bilateral ankle and knee disabilities, and for sleep apnea, on the underlying merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's original claim for service connection for sleep apnea.  He did not submit a notice of disagreement or submit new and material evidence within the appeal period.  

2.  Evidence received since the July 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the Veteran's original claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the July 2007 rating decision is new and material and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for sleep apnea was denied on the merits in a July 2007 rating decision.  Although the Veteran perfected an appeal to this rating decision in November 2009, he subsequently withdrew the appeal in April 2010.  Thus, the July 2007 rating decision is final as to the sleep apnea claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

The RO last considered the Veteran's sleep apnea claim, prior to withdrawal of the claim, in a February 2010 supplemental statement of the case (SSOC).  Relevant evidence of record at the time of the February 2010 SSOC included the Veteran's service treatment records (STRs), VA treatment records dated between August 2009 and January 2010, the Veteran's testimony from a March 2009 Decision Review Officer hearing, private treatment records diagnosing sleep apnea dated between August 2008 and August 2009, and an April 2009 opinion from a Jeffry Hatcher, D.O., stating that the Veteran's sleep apnea had been present for many years.  The prior denial of the Veteran's sleep apnea claim was premised on a finding that there was no evidence that sleep apnea was incurred during or as a result of service.  

Evidence obtained since the February 2010 SSOC consists of private treatment records from Alegent Health dated between January 2007 and November 2008, showing a diagnosis of severe obstructive sleep apnea; VA treatment records dated from August 2009 to October 2012, revealing ongoing treatment for sleep apnea; a statement from a fellow service member received in October 2012, indicating that he and other service members were observing the Veteran's sleep apnea episodes, and were prepared to provide emergency treatment, if needed; and the Veteran's testimony at his April 2013 hearing, wherein he maintained that he was alerted by fellow service members that he had sleep apnea, and reiterated his contention that his sleep schedule as a cook may have contributed to his current disability.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for sleep apnea.  See Shade, 24 Vet. App. at 117-121.  This evidence is new and material, and therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the claim is granted.  


REMAND

In spite of evidence of record with respect to the Veteran's sleep apnea, he has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. §§ 101(21), (24), 106 (West 2002).

With respect to the knee and ankle disabilities, a VA etiology opinion was provided in an April 2011 VA examination report.  The examiner opined that the knee and ankle disabilities were less likely as not caused by or a result of his service-connected chronic musculoligamentous spine strain and degenerative disc disease (DDD).  In a June 2011 addendum to that examination report, the examiner rationalized the opinion by noting that the Veteran did not present with a history suggesting long term alteration in gait, biomechanics or load bearing.  In contrast to this report, a June 2010 VA contracted examination report noted that the Veteran had leg pain from his back, and he was noted to have an abnormal gait.  Clarification is needed.  38 C.F.R. § 4.2 (2014).  

Additionally, in light of current evidence, the examiner did not provide an opinion as to whether an ankle or knee disability was incurred during or directly caused by service.  Nor did the examiner provide a clear opinion with respect to whether an ankle or knee disability was permanently aggravated by the service-connected spine disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Remand is also necessary in order to verify the nature of the Veteran's duty periods of National Guard service, to include specifically determining periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

Finally, the Veteran has received regular VA treatment for his claimed disabilities; however, treatment records dated between August 2011 and August 2012, and since October 2012, have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's specific periods of ACDUTRA and INACDUTRA through appropriate channels.  Specific dates (not retirement points) are requested for all periods of ACDUTRA and INACDUTRA.

2.  Obtain a complete copy of the Veteran's VA treatment records from the VA healthcare system in Omaha, Nebraska, dated between August 2011 and August 2012, and dated since October 2012.  

3.  Schedule the Veteran for an appropriate VA examination for sleep apnea.  The claims file must be reviewed.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea had its clinical onset during the Veteran's active duty (from May 1981 to September 1981, and in January 1992); is related to any in-service disease, event, or injury, during active duty; or is the result of disease or injury incurred during a verified period of ACDUTRA, or the result of injury during INACDUTRA.

The examiner should address the evidence of record that the Veteran suffered from sleep apnea during National Guard service, and his contention that sleep apnea may be the result of an altered sleep schedule while completing service duties as a cook.

The examiner must provide complete reasons for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a new VA orthopedic examination of his ankles and knees.  The claims file must be reviewed.  All necessary studies and tests should be conducted.  

The examiner should describe all bilateral knee and ankle disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current ankle or knee disability had its clinical onset during active duty (from May 1981 to September 1981, and in January 1992); is related to any in-service disease, event, or injury, during active duty; or is the result of disease or injury during a verified period of ACDUTRA, or the result of injury during INACDUTRA.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that an ankle or knee disability was caused (in whole or in part) by the service-connected spine disability.

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that an ankle or knee disability was aggravated (permanently made worse) by the service-connected spine disability.

The examiner must provide complete reasons for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address evidence of knee disability in the STRs, and evidence that the Veteran's spine disability has caused leg pain and altered his gait.

5.  Readjudicate the issues on appeal.  If any claim remains denied, issue a supplemental statement of the case, and return this appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


